             Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 1 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   VICTORIA DIVISION

    In re:                                              §
                                                        §       Case No. 20-60083
                                                        §
    SNAP KITCHEN INVESTMENTS, LLC,                      §       Chapter 11
    et al.,1                                            §       Subchapter V
                                                        §
             Debtors.                                   §       (Jointly Administered)
                                                        §

            DEBTORS’ OMNIBUS MOTION SEEKING ENTRY OF AN ORDER
         AUTHORIZING (I) THE REJECTION OF CERTAIN UNEXPIRED LEASES
         AND (II) ABANDONMENT OF CERTAIN PERSONAL PROPERTY, IF ANY,
                     EACH EFFECTIVE AS OF THE PETITION DATE

       LANDLORDS RECEIVING THIS OMNIBUS LEASE REJECTION MOTION SHOULD
       LOCATE THEIR NAMES AND LEASES IN THE SCHEDULE OF LEASES ATTACHED
                             HERETO AS EXHIBIT A

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD
IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR
RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU
MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT
THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

THERE WILL BE A HEARING ON THIS MOTION ON JANUARY __, 2021, AT __:__ _.M. IF NO TIMELY RESPONSE IS FILED,
THE COURT MAY ENTER AN ORDER ON THIS MOTION WITHOUT HOLDING A HEARING.

PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL ORDER 2020-10, THE COURT INVOKED
THE PROTOCOL FOR EMERGENCY PUBLIC HEALTH OR SAFETY CONDITIONS. IT IS ANTICIPATED THAT ALL PERSONS
WILL APPEAR TELEPHONICALLY AND ALSO MAY APPEAR VIA VIDEO AT THIS HEARING. AUDIO COMMUNICATION
WILL BE BY USE OF THE COURT’S DIAL-IN FACILITY. YOU MAY ACCESS THE FACILITY AT (832) 917-1510. YOU WILL BE
RESPONSIBLE FOR YOUR OWN LONG-DISTANCE CHARGES. ONCE CONNECTED, YOU WILL BE ASKED TO ENTER THE
CONFERENCE ROOM NUMBER. JUDGE LOPEZ’S CONFERENCE ROOM NUMBER IS 590153. YOU MAY VIEW VIDEO VIA
GOTOMEETING. TO USE GOTOMEETING, THE COURT RECOMMENDS THAT YOU DOWNLOAD THE FREE
GOTOMEETING APPLICATION. TO CONNECT, YOU SHOULD ENTER THE MEETING CODE “JUDGELOPEZ” IN THE
GOTOMEETING APP OR CLICK THE LINK ON JUDGE LOPEZ’S HOME PAGE ON THE SOUTHERN DISTRICT OF TEXAS
WEBSITE. ONCE CONNECTED, CLICK THE SETTINGS ICON ON THE UPPER RIGHT CORNER AND ENTER YOUR NAME
UNDER THE PERSONAL INFORMATION SETTING.




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: Snap Kitchen Investments, LLC (4938); Snap Kitchen Management, LLC (4886); Snap Kitchen Services,
LLC (4910); Snap Kitchen Dallas, LLC (6157); Snap Kitchen #1, LLC (4938); Snap Kitchen #2, LLC (4948); Snap
Kitchen #3, LLC (4589); Snap Kitchen #5, LLC (4635); Snap Kitchen Philadelphia, LLC (9116).


                                                       Page 1
          Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 2 of 16




          Snap Kitchen Investments, LLC and its debtor affiliates (collectively, the “Debtors”),2 as

debtors and debtors-in-possession in the above-styled chapter 11 proceedings (the “Bankruptcy

Cases”), file this Omnibus Motion Seeking Entry of an Order Authorizing (I) the Rejection of

Certain Unexpired Leases and (II) Abandonment of Certain Personal Property, if any, Each

Effective as of the Petition Date (the “Motion”), and in support thereof would respectfully show

the Court as follows:

                                        I.      RELIEF REQUESTED

          1.      The Debtors seek entry of an order, substantially in the form attached hereto

(the “Order”): (a) authorizing the Debtors to (i) reject certain unexpired leases, including any

guaranties thereof and any amendments, modifications, or subleases thereto (each a “Lease” and,

collectively, the “Leases”) for nonresidential real property located at the respective premises

(collectively, the “Premises”) set forth on Exhibit A attached hereto and (ii) to abandon certain

equipment, fixtures, furniture, or other personal property (the “Personal Property”), if any, that

may be located at the Premises, each effective as of the Petition Date; and (b) granting related

relief.

                                  II.        JURISDICTION AND VENUE

          2.      The Court has jurisdiction of the Bankruptcy Cases and this Motion under 28

U.S.C. § 1334. This Motion constitutes a core proceeding under 28 U.S.C. § 157(b)(2). Venue is

proper under 28 U.S.C. §§ 1408 & 1409.




2
  A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
chapter 11 cases, are set forth in greater detail in the Declaration of Anthony “Tony” Smith (the “Smith Declaration”),
filed contemporaneously with the Debtors’ voluntary petitions for relief filed under chapter 11 subchapter V of title
11 of the United States Code (the “Bankruptcy Code”). Capitalized terms used but not otherwise defined in this
Motion shall have the meaning ascribed to them in the Smith Declaration.


                                                        Page 2
        Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 3 of 16




       3.      The bases for the relief requested herein are sections 105(a), 365(a), and 554(a) of

the Bankruptcy Code, Bankruptcy Rules 6006 and 6007, and rule 9013-1(b) and (c) of the

Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy Local Rules”).

                                     III.    BACKGROUND

       4.      On December 4, 2020 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 subchapter V of title 11 of the United States Code (the “Bankruptcy

Code”), thereby initiating the Bankruptcy Cases and creating the respective bankruptcy estates

(collectively, the “Estates”).

       5.      SKI, by and through its debtor-subsidiary operating entities (collectively, “Snap

Kitchen”), offer healthy, affordable prepared meals for sale online nationwide and at all of their

Texas locations. Each week, Snap Kitchen prepares more than 100,000 meals from freshly sourced

ingredients, bringing breakfast, lunch and dinner, soups and salads, snacks, drinks and juices, as

well as sweets, to its customers.

       6.      From 2010 to 2020, Snap Kitchen grew from one retail location and kitchen in

Austin, Texas, to more than forty retail locations throughout Texas, Philadelphia, and Illinois.

Through aggressive growth, both in terms of products offered and geographic expansion, the

Debtors (and various non-debtor affiliates) have economically struggled. Therefore, throughout

2018 and 2019, Snap Kitchen focused on consolidating its successful operations and market

segments, including maintaining several popular retail locations, building its online presence, and

maximizing economies of scale by concentrating all of its food preparation operations in two

industrial-size kitchens. In revising its business model to focus on these segments, Snap Kitchen

entered 2020 on a positive, confident trajectory for future profitability.

       7.      Despite positive steps to “right-size” the business, the ongoing pandemic caused by

the novel Coronavirus (“COVID-19”) has created unnavigable strain on Snap Kitchen’s operations


                                                Page 3
        Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 4 of 16




and liquidity. COVID-19 and the resultant state and local restrictions on retail business operations,

increased costs to maintain safe working environments, and related impediments to normal, pre-

pandemic business operations, have simultaneously reduced sales and increased costs. Though

Snap Kitchen’s employees and representatives have worked tirelessly during this pandemic, and

its customers have proven themselves extremely loyal, economic realities have necessitated filing

these Bankruptcy Cases.

       8.      A more fulsome description of the Debtors’ background and other factual support

for the relief request in this Motion and other first day motions is set forth in Smith Declaration

[Dkt. No. 9], which is incorporated herein for all purposes.

                              IV.    LEASES TO BE REJECTED

       9.      In the lead-up to these Bankruptcy Cases, the Debtors, with the assistance of their

advisors, undertook a comprehensive review and store-by-store analysis of their lease portfolio

and the performance of each of their stores.            The Debtors’ lease obligations contributed

significantly to their current financial challenges, and the Debtors determined, prepetition, that

closure of the underperforming stores would be value-maximizing. Now, having filed these

Bankruptcy Cases, the Debtors seek to reject sixteen (16) Leases associated with such stores. The

Leases are identified and further described on Exhibit A attached hereto. The Debtors have sold

or moved substantially all of their inventory located in these store locations, ceased operations,

vacated the Premises, and abandoned possession and the keys to the respective landlords of these

sixteen stores. To the extent such actions have not taken place, the Debtors will do so prior to the

entry of any order granting this Motion.

       10.     None of the Leases are likely to generate a net economic benefit to the respective

Estates, and the terms of each Lease are burdensome. Absent rejection, the Debtors would be

obligated to pay rent under the Leases even as they have ceased operations at, and will no longer


                                               Page 4
        Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 5 of 16




be in possession of, the Premises.        The Debtors likewise may be obligated to pay their

proportionate share of common area charges, real property taxes, utility costs, insurance, and other

related expenses associated with certain of the Leases. The Debtors estimate that rejecting the

Leases will save a significant amount in rent and associated costs and have determined in their

business judgment that such costs constitute a wasteful drain of Estate assets. In addition, the

Debtors reviewed the market value of the Leases and determined, in their business judgment, that

marketing the Leases for assignment or sublease to a third party would not generate sufficient

value for the Estates, if any, relative to the costs of such an undertaking; which is particularly true

in light of the continued costs associated with maintaining the leased Premises during a sub-lease

marketing process.

       11.     Accordingly, in an effort to avoid unnecessary post-petition rent and administrative

costs, the Debtors have determined in the exercise of their sound business judgment that rejecting

the Leases set forth on Exhibit A, effective as of the Petition Date, is in the best interests of the

Debtors, their Estates, and their creditors.

                   V.      PERSONAL PROPERTY TO BE ABANDONED

       12.     To the extent that any Personal Property is located at the Premises, the Debtors will

evaluate such remaining Personal Property to determine whether (a) the Personal Property is of

inconsequential value or (b) the cost of removing and storing the Personal Property for future use,

marketing, or sale, exceeds its value to the Debtors’ Estates. Because the Debtors have shut down

all operations at the Premises, the Personal Property, if any, will no longer be necessary for the

administration of the Debtors’ Estates.

       13.     Accordingly, to reduce post-petition administrative costs, and in the exercise of the

Debtors’ sound business judgment, the Debtors believe that the abandonment of the Personal




                                                Page 5
        Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 6 of 16




Property that may be located at each of the Premises, if any, is appropriate and in the best interests

of the Debtors, their Estates, and their creditors.

                                   VI.     BASIS FOR RELIEF

A.     Rejection of the Leases Effective as of the Petition Date Provides the Debtors with
       Significant Cost Savings and is in the Best Interests of the Estates.

       14.     Section 365(a) of the Bankruptcy Code provides that a debtor in possession,

“subject to the court’s approval, may . . . reject any executory contract or unexpired lease of the

debtor.” 11 U.S.C. § 365(a). “This provision allows a trustee to relieve the bankruptcy estate of

burdensome agreements which have not been completely performed.” Stewart Title Guar. Co. v.

Old Republic Nat’l Title Ins. Co., 83 F.3d 735, 741 (5th Cir. 1996) (citing In re Murexco

Petroleum, Inc., 15 F.3d 60, 62 (5th Cir. 1994)); see also In re Orion Pictures Corp., 4 F.3d 1095,

1098 (2d Cir. 1993) (noting that the purpose of rejection of executory contracts is to permit the

debtor-in-possession to renounce title to and abandon burdensome property).

       15.     A debtor’s rejection of an executory contract or unexpired lease is ordinarily

governed by the “business judgment” standard. See Richmond Leasing Co. v. Capital Bank, N.A.,

762 F.2d 1303, 1309 (5th Cir. 1985) (“It is well established that ‘the question whether a lease

should be rejected . . . is one of business judgment.’”) (quoting Grp. of Institutional Inv’rs v. Chi.,

M., St. P. & P. R. Co., 318 U.S. 523, 550 (1943)); see also In re Tex. Sheet Metals, Inc., 90 B.R.

260, 264 (Bankr. S.D. Tex. 1988) (“The traditional business judgment standard governs the

rejection of ordinary executory contracts.”). The business judgment standard requires a court to

approve a debtor’s business decision unless that decision is the product of “bad faith, whim, or

caprice.” See In re Trans World Airlines, Inc., 261 B.R. 103, 121 (Bankr. D. Del. 2001) (quoting

In re Wheeling-Pittsburgh Steel Corp., 72 B.R. 845, 849–50 (Bankr. W.D. Pa. 1987)).




                                                Page 6
        Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 7 of 16




       16.     Rejection of an unexpired lease is appropriate where such rejection would benefit

the estate. See In re Pisces Energy, LLC, No. 09-36591-H5-11, 2009 WL 7227880, at *6 (Bankr.

S.D. Tex. Dec. 21, 2009) (“Courts apply the ‘business judgment test,’ which requires a showing

that the proposed course of action will be advantageous to the estate and the decision be based on

sound business judgment.”); see also Orion Pictures, 4 F.3d at 1098–99 (stating that section 365

of the Bankruptcy Code permits a debtor in possession, subject to court approval, to decide which

executory contracts would be beneficial to reject). Upon finding that a debtor exercised its sound

business judgment in determining that rejection of certain contracts or leases is in the best interests

of its creditors and all parties in interest, a court should approve the rejection under section 365(a)

of the Bankruptcy Code. See In re Summit Land Co., 13 B.R. 310, 315 (Bankr. D. Utah 1981)

(holding that absent extraordinary circumstances, court approval of a debtor’s decision to assume

or reject an executory contract “should be granted as a matter of course”).

       17.     Rejection of the Leases is well within the Debtors’ business judgment and is in the

best interest of their Estates. The Debtors seek to reject the Leases in order to avoid the incurrence

of any additional, unnecessary expenses related to the Leases and the maintenance of the facilities

located on the Premises. Absent rejection, the Leases will continue to burden the Estates through

the incurrence of administrative expenses, without any producing any revenue to justify such costs.

Rejecting the Leases will increase the Debtors’ liquidity and otherwise facilitate the efficient

administration of the Debtors’ Estates.

       18.     The Debtors have determined that there is no net benefit likely to be realized from

efforts to market the Leases for potential assignment or sublease and that there is little if any

likelihood that the Debtors will be able to realize value from the Leases. Accordingly, the Debtors




                                                Page 7
        Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 8 of 16




have determined that the Leases constitute unnecessary drains on the Estates’ resources and,

therefore, rejection of the Leases reflects the Debtors’ exercise of sound business judgment.

B.     The Abandonment of Personal Property is Appropriate.

       19.     The abandonment of the Personal Property is appropriate and authorized by the

Bankruptcy Code. See 11 U.S.C. § 554(a). Section 554(a) provides that “[a]fter notice and a

hearing, the trustee may abandon any property of the estate that is burdensome to the estate or that

is of inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). Courts generally give a

debtor in possession great deference to its decision to abandon property. See, e.g., In re Vel Rey

Props., Inc., 174 B.R. 859, 867 (Bankr. D.D.C. 1994) (“Clearly, the court should give deference

to the trustee’s judgment in such matters.”). Unless certain property is harmful to the public, once

a debtor has shown that it is burdensome or of inconsequential value to the estate, a court should

approve the abandonment. Id.

       20.     Before deciding to abandon the Personal Property, if any, the Debtors will

determine whether the costs of moving and storing such Personal Property outweigh any benefit

to the Estates. Further, any efforts by the Debtors to move or market the Personal Property could

unnecessarily delay the Debtors’ surrender of the Premises, to the extent not already surrendered,

and the rejection of the Leases. Accordingly, it is in the best interests of the Debtors and their

Estates for the Debtors to abandon any remaining Personal Property located on the Premises.

C.     The Court Should Deem the Leases Rejected as of the Petition Date.

       21.     Section 365 of the Bankruptcy Code does not restrict a bankruptcy court from

applying rejection retroactively. See, e.g., In re Amber’s Stores, Inc., 193 B.R. 819, 827 (Bankr.

N.D. Tex. 1996) (finding that “nothing precludes a bankruptcy court, based on the equities of the

case, from approving” retroactive rejection); Pac. Shores Dev., LLC v. At Home Corp. (In re At




                                               Page 8
        Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 9 of 16




Home Corp.), 392 F.3d 1064, 1065–71 (9th Cir. 2004) (affirming bankruptcy court’s approval of

retroactive rejection), cert. denied, 546 U.S. 814 (2005).

        22.     Here, the balance of equities favors rejection of the Leases effective as of the

Petition Date. Without such relief, the Debtors may incur unnecessary administrative expenses

related to the Leases—agreements that provide no benefit to the Debtors’ estates in light of the

rent and related charges the Debtors are obligated to pay thereunder without corresponding and

commensurate benefits to the estate. See 11 U.S.C. § 365(d)(3). The landlords under the Leases

will not be unduly prejudiced if the rejection is deemed effective as of the Petition Date because,

among other reasons, each of the Premises were surrendered pre-petition. Further, by this Motion,

the landlords and, where applicable, their respective counsel are receiving notice of the Debtors’

intention to reject the Leases substantially contemporaneous to the Petition Date. Based on this

factual record, no party can reasonably assert that the Debtors seek to write any “revisionist

history.” Roman Catholic Archdiocese of San Juan, Puerto Rico v. Acevedo Feliciano, 140 S. Ct.

696, 701 (2020) (“Federal courts may issue nunc pro tunc orders, or ‘now for then’ orders [] to

reflect the reality of what has already occurred [but not as a] vehicle for . . . creating ‘facts’ that

never occurred . . .”) (internal citations omitted).

        23.     Accordingly, the Debtors respectfully request that the Court deem the Leases

identified on Exhibit A rejected effective as of the Petition Date.

                              VII.    RESERVATION OF RIGHTS

        24.     Nothing contained herein or any actions taken pursuant to such relief requested is

intended or shall be construed as: (a) an admission as to the amount of, basis for, or validity of any

claim against a Debtor entity under the Bankruptcy Code or other applicable nonbankruptcy law;

(b) a waiver of the Debtors’ or any other party in interest’s right to dispute any claim on any

grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that any


                                                 Page 9
       Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 10 of 16




particular claim is of a type specified or defined in this Motion or any order granting the relief

requested by this Motion or a finding that any particular claim is an administrative expense claim

or other priority claim; (e) an admission as to the validity, priority, enforceability, or perfection of

any lien on, security interest in, or other encumbrance on property of the Debtors’ estates; (f) a

waiver or limitation of the Debtors’ or any other party in interest’s rights under the Bankruptcy

Code or any other applicable law; or (g) a concession by the Debtors that any liens (contractual,

common law, statutory, or otherwise) that may be satisfied pursuant to the relief requested in this

Motion are valid, and the rights of all parties in interest are expressly reserved to contest the extent,

validity, or perfection or seek avoidance of all such liens.

                                           VIII. NOTICE

        25.      Notice of the hearing on the relief requested in the Motion has been provided by

the Debtors in accordance and compliance with Bankruptcy Rules 6006(c) and 9014, as well as

the Bankruptcy Local Rules, and is sufficient under the circumstances. The Debtors served parties

in interest including (a) the Office of the United States Trustee for the Southern District of Texas;

(b) entities listed as holding the 30 largest unsecured claims against the Debtors (on a consolidated

basis); (c) the Debtors’ proposed post-petition financing lender and counsel thereto; (d) the lessors

of the Premises listed on Exhibit A; and (e) any party that requests service pursuant to Bankruptcy

Rule 2002. In light of the nature of the relief requested, no other or further notice need be given.

        WHEREFORE, the Debtors respectfully request entry of the Order, granting the relief

requested in this Motion and granting such other and further relief as is appropriate under the

circumstances.




                                                Page 10
      Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 11 of 16




Dated: December 7, 2020.                Respectfully Submitted,

                                        MUNSCH HARDT KOPF & HARR, P.C.

                                        By: /s/ John D. Cornwell
                                        John D. Cornwell
                                        Texas Bar No. 24050450
                                        Thomas D. Berghman, Esq.
                                        Texas Bar No. 24082683
                                        Grant M. Beiner
                                        Texas Bar No. 24116090
                                        700 Milam Street, Suite 2700
                                        Houston, Texas 77002
                                        Telephone: (713) 222-1470
                                        Facsimile: (713) 222-1475
                                        jcornwell@munsch.com
                                        tberghman@munsch.com
                                        gbeiner@munsch.com

                                        Proposed Counsel for Debtors
                                        and Debtors in Possession




                                   Page 11
Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 12 of 16




                       EXHIBIT A
               LEASES TO BE REJECTED




                             Page 12
                               Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 13 of 16


Store   Store Name           Debtor               Lease Counterparty               Lease Counterparty Address              Property Address
 ID

064     Fishtown     Snap Kitchen        1325 Frankford Associates, LP         1325 Frankford Associates, LP        1325 Frankford Ave.
                     Philadelphia, LLC                                         P.O. Box 29248                       Philadelphia, PA 19125
                                                                               Philadelphia, PA 19125

                                                                               1325 Frankford Associates, L.P.
                                                                               820 N 4th St.
                                                                               Philadelphia, PA 19123

                                                                               Lipsky and Brandt
                                                                               c/o Louis I. Lipsky, Esq.
                                                                               1101 Market St., Ste. 2820
                                                                               Philadelphia, PA 19107
043     Old City     Snap Kitchen        259 Market Partners, LP /             Alterra Property Group               259 Market St.
                     Philadelphia, LLC   OFC Realty, LLC /                     1936 Washington Ave.                 Philadelphia, PA 19106
                                         Alterra Property Group                Philadelphia, PA
                                                                               19146

                                                                               Jeff Pustizzi, Esq.
                                                                               c/o Alterra Property Group
                                                                               1613 Walnut Street
                                                                               2nd Floor
                                                                               Philadelphia, PA 19103

                                                                               259 Market Partners, LP
                                                                               Attn: Leonidas Addimando
                                                                               1613 Walnut Street, 2nd Floor
                                                                               Philadelphia, PA 19103
028     Addison      Snap Kitchen        Addison Quorum Partners, Ltd.         Addison Quorum Partners, Ltd.        4941 Beltline Rd.
                     Dallas, LLC         c/o Beltway Commercial Real Estate    c/o Beltway Commercial Real Estate   Addison, TX 75254
                                                                               15280 Addison Rd., Ste. 301
                                                                               Addison, TX 75001




                                                                     Page 13
                                Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 14 of 16


018   Preston Royal   Snap Kitchen             AmREIT Preston Royal NEC, LP /        Edens                                 6025 Royal Ln.,
      Village         Dallas, LLC              Edens                                 5910 N. Central Expressway            Suite 314-B
                                                                                     Suite 1680                            Dallas, TX 75230
                                                                                     Dallas, TX 75206

                                                                                     AmREIT Preston Royal NEC, LP
                                                                                     Attn: Legal Department
                                                                                     8 Greenway Plata, Ste. 1000
                                                                                     Houston, Texas 77046

                                                                                     AmREIT Preston Royal NEC, LP
                                                                                     PO Box 536856
                                                                                     Dept 2616 (T#67426)
                                                                                     Atlanta, GA 30353-6856
017   Uptown          Snap Kitchen             AmReit Uptown Dallas LP /             Edens                                 2222 McKinney Ave.
                      Dallas, LLC              Edens                                 5910 N. Central Expressway            Suite 110
                                                                                     Suite 1680                            Dallas, TX
                                                                                     Dallas, TX 75206                      75201

                                                                                     AmREIT Uptown Dallas LP
                                                                                     Attn: Legal Department
                                                                                     8 Greenway Plata, Ste. 1000
                                                                                     Houston, Texas 77046

                                                                                     AmREIT Uptown Dallas LP
                                                                                     PO Box 536856
                                                                                     Dept 2616 (T#68625)
                                                                                     Atlanta, GA 30353-6856
060   Villanova       Snap Kitchen             Enrico Partners, LP /                 The Provco Group                      775 E. Lancaster Ave., Suite 120
                      Philadelphia, LLC        Provco Group                          795 East Lancaster Ave., Suite 200    Villanova, PA 19085
                                                                                     Villanova, PA 19085

                                                                                     Enrico Partners
                                                                                     795 East Lancaster Avenue, Ste. 200
                                                                                     Villanova, PA 19085
013   Avery Ranch     Snap Kitchen #1, LLC /   WSP Development #6, Ltd./             WSP Development #6, Ltd.              10526 W. Parmer Lane, Bldg. 3
                      Snap Kitchen             StoneCrest Investments, LLC           c/o StoneCrest Investments, LLC       Austin, TX 78717
                      Investments, LLC                                               595 Round Rock West Dr.
                                                                                     Suite 701
                                                                                     Round Rock, TX 78681




                                                                           Page 14
                              Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 15 of 16


021   Fitzhugh      Snap Kitchen             Fitzhugh at Central, L.P.             Fitzhugh at Central, L.P.               4164 North Central Expressway
                    Dallas, LLC              c/o Venture Commercial Real Estate    c/o Venture Commercial Real Estate,     Dallas, TX 75204
                                                                                   LLC
                                                                                   8235 Douglas Ave., Suite 720
                                                                                   Dallas, TX 75225
040   Granery       Snap Kitchen             Gran Development Partners LP          Gran Development Partners LP            771 E. Lancaster Ave.,
                    Philadelphia, LLC                                              11777 San Vicente Boulevard, Ste. 900   Suite 120
                                                                                   Los Angeles, CA 90049                   Villanova , PA 19085

                                                                                   Gran Development Partners LP
                                                                                   c/o Lowe Enterprises
                                                                                   1515 Market Street
                                                                                   Philadelphia, PA
                                                                                   19102

                                                                                   Randolph Joy Law LLC
                                                                                   555 Croton Rd., Ste. 120
                                                                                   King of Prussia, PA
                                                                                   19406

                                                                                   Gran Development Partners, LP
                                                                                   1901 Callowhill St.
                                                                                   Philadelphia, PA 19130
038   Southlake –   Snap Kitchen             Greenway - 1709/Eleven II, LP /       Trinity Interests                       2175 E. Southlake Blvd.
      Kimball       Dallas, LLC              Trinity Interests                     12740 Hillcrest                         Suite 130
      Crossing                                                                     Suite 101                               Southlake, TX 76092
                                                                                   Dallas, TX 75230

                                                                                   Greenway – 1709/Eleven II, LP
                                                                                   2808 Fairmount, Ste. 100
                                                                                   Dallas, Texas 75201
001   Triangle      Snap Kitchen #1, LLC /   Infinity Triangle Austin LLC /        Cielo Property Services, LLC            4616 Triangle Ave.
                    Snap Kitchen             Cielo Property Services, LLC          2919 Commerce St.                       Suite 200
                    Investments, LLC                                               Suite 595                               Austin, TX 78751
                                                                                   Dallas, TX 75226

                                                                                   Infinity Triangle Austin LLC
                                                                                   PO Box 530052
                                                                                   Department 1033
                                                                                   Atlanta, GA 30353-0052




                                                                         Page 15
                              Case 20-60083 Document 28 Filed in TXSB on 12/07/20 Page 16 of 16


047   Malvern       Snap Kitchen        JMP Malvern Associates /                 Highland Management Corporation     5 Morehall Rd.,
                    Philadelphia, LLC   Highland Management Corporation          310 Yorktown Plaza                  Suite 700a
                                                                                 Elkins Park, PA 19027               Fort Worth, TX 76107

                                                                                 JMP Malvern Associates, L.P.
                                                                                 8301 Fairview Road
                                                                                 Elkins Park, PA 19027
063   Bella Vista   Snap Kitchen        L-W Properties /                         L-W Properties                      601 S. 10th St.
                    Philadelphia, LLC   RR Endeavors, LLC                        420 Bainbridge St.                  Philadelphia, PA 19147
                                                                                 Philadelphia, PA 19147

                                                                                 RR Endeavors, LLC
                                                                                 1021 Mason Avenue
                                                                                 Drexel Hill, PA
041   Rittenhouse   Snap Kitchen        Seung Ho Kim                             Seung Ho Kim                        1901 Chestnut Street & 50
      Square        Philadelphia, LLC                                            1822 Pine Rd.                       South 19th Street St.
                                                                                 Huntingdon Valley, PA 19006         Philadelphia, PA 19103

                                                                                 Seung Ho Kim
                                                                                 1852 Pine Rd.
                                                                                 Huntingdon Valley, PA 19006

                                                                                 John Pak, Esquire
                                                                                 8029 Old York Road
                                                                                 Elkins Park, PA 19027
019   Oak Lawn      Snap Kitchen        The I's of Texas Family Partnership LP   The I’s of Texas                    4436 Lemmon Ave.
                    Dallas, LLC                                                  Family Partnership, L.P.            Dallas, TX
                                                                                 12720 Hillcrest Rd., Suite 525      75219
                                                                                 Dallas, TX 75230
039   Shops at      Snap Kitchen        The Shops at Legacy (RPAI) L.P. /        RPAI Southwest Management, LLC      5717 Legacy Dr.,
      Legacy        Dallas, LLC         RPAI Southwest Management LLC            285 Grand Ave., Suite 210           Suite 120
                                                                                 Southlake, TX 76092                 Plano, TX 75024

                                                                                 The Shops at Legacy (RPAI)
                                                                                 c/o RPAI Southwest Management LLC
                                                                                 2021 Spring Road, Ste. 200
                                                                                 Oak Brook, IL 60523

                                                                                 The Shops at Legacy (RPAI)
                                                                                 c/o RPAI Southwest Management LLC
                                                                                 5741 Legacy Dr., Ste. 315
                                                                                 Plano, TX 75024


                                                                    Page 16
